Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01464-CV

  JMA PARTNERS, INC. D/B/A GUARDIAN PHARMACY SERVICES AND JACK R.
                            MUNN, Appellants

                                                V.

                                  JESUS GUZMAN, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-06313

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

12, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE